PER CURIAM.
The determination under review is affirmed substantially for the reasons stated by Judge D’Annunzio in his formal written opinion for the Law Division dated February 25, 1985, 211 N.J.Super. 290. We decline to order the judgment under review limited to prospective applicability only since it neither announces a new rule of law nor represents a departure from existing law. See State v. Burstein, 85 N.J. 394, 403 (1981). In our view, plaintiffs have demonstrated a sufficient stake and adverse interest as to entitle them to sue under New Jersey’s liberal rules of standing. See Crescent Pk. Tenants Assoc, v. Realty Eq. Corp. of N.Y., 58 N.J. 98, 105-111.